       Case 2:20-cv-00785-JJT Document 16 Filed 06/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Border Chicken AZ LLC,                             No. CV-20-00785-PHX-JJT
10                  Plaintiff,                          ORDER
11   v.
12   Nationwide Mutual Insurance Company, et
     al.,
13
                    Defendants.
14
15
16          Plaintiff filed its Complaint in this action on April 22, 2020. (Doc. 1.) On May 21,
17   Defendants filed a Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6).
18   (Doc. 11). On June 5, Plaintiff filed a First Amended Complaint (Doc. 15) pursuant to Rule
19   15(a). Local Rule 15.1(b) requires a party filing an amended complaint to also file a notice
20   of the amended pleading, and attach as an exhibit a copy of the amended complaint “that
21   indicates in what respect it differs from the pleading it amends, by bracketing or striking
22   through the text that was deleted and underlining the text that was added.” Plaintiff did not
23   file this notice or a “redlined” version of the Complaint.
24          Further, on April 28, the Court issued an Order discouraging the filing of Rule
25   12(b)(6) motions to dismiss “if the defect that would be the subject of the motion can be
26   cured by filing an amended pleading.” (Doc. 7.) The Order therefore directed Defendants
27   to meet and confer with Plaintiff to address any deficiencies in the Complaint prior to filing
28
       Case 2:20-cv-00785-JJT Document 16 Filed 06/08/20 Page 2 of 2



 1   a motion to dismiss. Defendants certified that they conferred with Plaintiff but were unable
 2   to reach an agreement and, accordingly, filed their Motion to Dismiss. (Doc. 11 at 13.)
 3          Rather than respond to the Motion, however, Plaintiff simply filed a First Amended
 4   Complaint. Because there is no redlined version, the Court cannot discern the substantive
 5   changes between Plaintiffs’ two pleadings. However, it notes that Plaintiff’s course of
 6   action—i.e, not amending the Complaint after the meet and conferral, and instead
 7   amending it after Defendants filed their Motion—is precisely the situation that LRCiv
 8   12.1(c) is designed to avoid. Plaintiff’s failure to adhere to the Local Rules in the future
 9   may result in sanctions.
10          IT IS HEREBY ORDERED that Plaintiff shall file a Notice of Filing with the
11   required redlined version of the First Amended Complaint pursuant to LRCiv 15.1(b) by
12   June 10, 2020.
13          Dated this 8th day of June, 2020.
14
15                                         Honorable John J. Tuchi
                                           United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
